Citation Nr: 1502869	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-23 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a bilateral shin disability, with scarring.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied, in pertinent part, the claims on appeal.

In July 2014, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. 

Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a bilateral hip disability, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the Veteran's July 2014 Board hearing, he withdrew his appeal of the claim of entitlement to service connection for a bilateral shin disability, with scarring.

2. The Veteran's bilateral hearing loss, which he has experienced continuously since separation from service, is attributable to the acoustic trauma he experienced during active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim of entitlement to service connection for a bilateral shin disability, with scarring, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


2. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R.           §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

On July 1, 2014, during his Board hearing, the Veteran withdrew his appeal as to his claim of entitlement to service connection for a bilateral shin disability, with scarring. The Veteran's statement indicating his intention to withdraw his appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal. Tomlin v. Brown, 5 Vet. App. 355 (1993).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

As the Veteran has withdrawn his appeal as to this claim before the Board, there remains no allegation of errors of fact or law for appellate consideration. Thus, the Board does not have jurisdiction to review the appeal and the claim is dismissed.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007). Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology

For purposes of 3.303(b), where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

Organic neurological disorders, including sensorineural hearing loss, are listed as chronic conditions under 38 C.F.R. § 3.309(a). Therefore, any hearing loss disability can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b). In addition, such may be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In a July 2014, during his Board hearing, the Veteran reported that he served in the Republic of Vietnam, working with booby traps, ammunition, and combat fire. He recalled an incident in April 1969 wherein an explosion knocked him down and he experienced three days of bilateral hearing loss that gradually resolved. He also reported that he was on the flight line often and was involved in a helicopter crash. He reported that he first noticed his decreased bilateral hearing acuity in the early 1970's, after separation from service in 1969. 
The Veteran's service personnel records, specifically, his service separation form, his DD-214, indicates that he was an infantry direct fire crewman and is in receipt of the Combat Infantryman Badge. The Board concedes that the Veteran experienced acoustic trauma in service as a result of his military duties. He has offered competent testimony as to his in-service experiences with noise exposure, and symptoms of decreased bilateral hearing acuity; there is no indication that the Veteran is not credible. See Layno.

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses. Upon entry into service, in January 1967, the Veteran presented with puretone thresholds, in decibels, in the right ear of 5 (20), 5 (15), 10 (20), 10 (20), 15 (20), and in the left ear of 5 (20), 5 (15), 10 (20), 10 (20), 10 (15), both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. 

The Veteran's service treatment records dated in January 1969 indicate that he presented for audiological consultation with decreased hearing acuity. He was diagnosed with bilateral sensorineural hearing loss and given a profile. However, an additional January 1969 treatment record reveals that there were gross inconsistencies in his hearing test results, indicative of a non-organic component, and once his hearing results were converted using current standards, his bilateral hearing acuity was in the upper range of normal. 

Upon separation from service, in May 1969, the Veteran presented with puretone thresholds, in decibels, in the right ear of 5, 5, 10, 10, and in the left ear of 10, 5, 10, 15, both measured at 500, 1000, 2000, and 4000 Hertz, respectively.

On VA examination in October 2010, the Veteran reported a history of combat noise exposure. He reported that his post-service occupation was that of a truck driver, for more than 40 years, and that he participated in woodworking, the use of power tools, and hunting. Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 10, 15, 30, 30, 40, and for the left ear were 5, 10, 15, 20, 50 both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. Speech recognition ability was 100 percent, bilaterally. Based upon these results, there is evidence of an auditory threshold of 40 decibels or greater in each ear, and the Veteran's bilateral hearing loss meets the VA requirements for consideration as a disability. 38 C.F.R. § 3.385. 

The examiner opined that the Veteran's bilateral hearing loss was not caused by or related to service, and reasoned that he entered and exited service with normal hearing, bilaterally. The examiner discussed the in-service January 1969 hearing tests and comments of the audiologists as to the inconsistencies in test results.

Based on the forgoing, there is probative evidence of current bilateral hearing loss that meets the VA requirements for consideration as a disability under 38 C.F.R.      § 3.385 and probative evidence of in-service acoustic trauma. While the VA examiner provided a negative etiological opinion, it appears that the opinion was made without consideration of the Veteran's competent and credible, and thus probative, lay account of in-service bilateral hearing loss for three days and his description of continuous decreased bilateral hearing acuity since service. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39. The Board thus finds that service connection for bilateral hearing loss is warranted.


ORDER

The appeal, as to the claim of entitlement to service connection for a bilateral shin disability, with scarring, is dismissed.

Service connection for bilateral hearing loss is granted.



REMAND

During his July 2014 Board hearing, the Veteran asserted entitlement to service connection for a bilateral hip disability on the basis that he was involved in a helicopter crash during service wherein he injured his pelvis. Also, he reported that he had to carry heavy packs, as well as heavy ammunition, during service. He asserted that he has had bilateral hip pain continuously since service.  

The Veteran's service treatment records dated in May 1968 indicate that he was involved in a helicopter crash and sustained trauma to the abdomen and pelvis. X-ray examination of the spine, abdomen, and pelvis were normal. He complained of suprapubic and left lower quadrant discomfort. Eight months later, in January 1969, he complained again of low back pain and displayed positive hip flexion. A clinic cover sheet indicates that the Veteran incurred a contusion to the abdomen and pelvis, without artery or nerve involvement. His service separation examination, in May 1969, is silent for any notations as to the bilateral hips. 

The Veteran's private treatment records dated in January 2009 indicate that he was treated for gout and complained of pain in the shoulders and hips. Included is a notation of the treatment provider indicating their belief that that such was clearly arthritic in nature. However, on VA examination in October 2010, the Veteran presented without arthritis of the bilateral hips, and only mildly decreased range of motion. No bilateral hip diagnosis was rendered.

At the time of his Board hearing, the Veteran reported that his VA treatment providers have suggested a total hip replacement, and that he is treated with muscle relaxants for his bilateral hip disability. There are no VA treatment records associated with the claims file. On remand, the AOJ should obtain and associate the Veteran's VA treatment records with the claims file and afford the Veteran another VA examination to determine the etiology of any bilateral hip disability found present. 

Beyond the January 2009 notation discussed above, the Veteran's private treatment records, dated from 2006 to 2009, are silent for complaint, treatment, or diagnosis of a bilateral hips disability. During his Board hearing, the Veteran reported that his family doctor advised that he take over-the-counter pain medication for his bilateral hip complaints. On remand, the AOJ should afford the Veteran a final opportunity to supplement the record with any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's complete treatment records maintained by the VA Medical Center (VAMC) in Louisville, Kentucky. If a negative response is received from any VA facility, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.

2. Contact the Veteran and provide him VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding relevant private treatment records reflecting treatment for his bilateral hip disability. Advise the Veteran that he may submit his private treatment records if he so chooses. If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

3. Then, schedule the Veteran for a VA examination to determine the etiology of any present bilateral hip disability. All indicated tests and studies should be completed.

(a) The examiner diagnose all present bilateral hip disabilities and opine as to whether it is at least as likely as not (at least a 50 percent probability) that any bilateral hips disability was incurred in service, or is otherwise related to service, specifically considering the Veteran's in-service experiencing carrying heavy packs and ammunition and the helicopter crash and resultant injury to the abdomen and pelvis, as well as his report of continuous bilateral hip pain since service. 

(b) If the examiner does not diagnose the Veteran with a bilateral hip disability, he or she must specifically discuss any VA treatment records reflecting treatment or the prescription of medication for bilateral hip complaints or discussion of total hip replacement.

(c) If the Veteran is diagnosed with arthritis of the bilateral hips, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that bilateral hips arthritis was manifest to a compensable degree within one year of separation from service in June 1969.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


